Exhibit 10.1

     
(ARMSTRONG LOGO) [c98934c9893400.gif]
  ARMSTRONG WORLD INDUSTRIES, INC.
2500 COLUMBIA AVE., P.O. BOX 3001
LANCASTER, PA 17604

717.397.0611          www.armstrong.com

April 5, 2010
Thomas B. Mangas
Senior Vice President & CFO
Subject: 2010 Long-Term Incentive Equity Grant
Dear Tom:
This letter is to inform you that Armstrong’s Management Development and
Compensation Committee granted you 63,172 stock options effective April 1, 2010
as part of company’s long-term incentive program. This award provides meaningful
incentive to strive for the aspirational targets which have been established,
and recognizes the importance of your impact on the company’s performance.
The award is subject to the terms of the 2006 Long-Term Incentive Plan and this
grant letter. Each stock option entitles you to purchase one share of AWI common
stock at an exercise price equal to $38.06, the New York Stock Exchange closing
price of AWI stock on April 1, 2010. You may pay the option exercise price in
cash or by delivering shares of AWI stock you have owned for at least six
months.
The options are non-qualified and have a ten-year term starting April 1, 2010.
They will vest and become exercisable in three installments at one, two and
three years as follows: 21,057 shares on April 1, 2011; 21,057 shares on
April 1, 2012; and 21,058 shares on April 1, 2013.
Employment Events
The following chart outlines the provisions which apply to the grant for various
employment events:

          Event   Provisions
 
       
Voluntary resignation
  •   Forfeit vested and unvested options
 
       
Retirement
  •   Forfeit unvested options  
 
  •   5 years or expiration to exercise vested options
 
       
Involuntary termination
  •   Forfeit unvested options  
 
  •   3 months or expiration to exercise vested options
 
       
Willful, deliberate or gross misconduct
  •   Forfeit vested and unvested options
 
       
Death
  •   Accelerated vesting if death occurs after 12/31/10, otherwise forfeit  
 
  •   3 years or expiration (minimum 1 year from death) to exercise options
 
       
Long-Term disability
  •   Accelerated vesting if disability occurs after 12/31/10, otherwise forfeit
 
 
  •   3 years or expiration to exercise options

 

 



--------------------------------------------------------------------------------



 



Please contact Eileen Beck (x4050) if you have questions.

            Sincerely,
      /s/ Jeffrey D. Nickel       Jeffrey D. Nickel      Senior Vice President,
General Counsel & Secretary   

Enclosure
2006 Long-Term Incentive Plan

 

2